Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01 October 2021 has been entered.
 Response to Arguments
Applicant's arguments filed 01 October 2021 have been fully considered but they are not persuasive.
In response to applicant’s argument on numbered Page 8 “Given the user-defined attributes taught by Marshak '207 directed to specifying storage tier technology-types, it is clear that the Marshak '207 user-defined attributes do not, in any way, remotely suggest user-defined service levels capable of "specifying a required redundancy level indicating a number of drive failures that can be tolerated and/or specifying a required I/O data access speed indicating a number of drives to be used," as required by independent claims 1, 10, and 14. Indeed, to assert that Marshak '207 teaches user-defined attributes other than specifying technology-types for different storage tiers that may somehow relate to the claimed user-defined attributes is completely misguided and can only be justified by impermissible hindsight assumptions”, examiner respectfully disagrees and notes the following:
	As acknowledged by Applicant in the remarks submitted 01 October 2021 on Pg. 7, 4th paragraph, Marshak teaches in col. 9, 1. 44 - col. 10, 1. 2 that the user is able to define storage technology to be used as well as the RAID level to be used. It is well known in the art that an SSD drive is substantially faster (I.E. faster I/O access speed) than say HDD or tape and that some RAID levels offer faster I/O access speed than others. Further, the data storage protection type of each RAID level is a measure of how many simultaneous drive failures the system can tolerate prior to losing data. As Applicant did not explain how the claimed features are not taught by the well-known characteristics of differing RAID levels and storage technologies, Examiner will maintain the current rejection of Marshak.
	
	As the argument for all other claims are substantially similar to the argument for claim 1 above, Examiner also respectfully disagrees for at least the same reasons as above.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 5, 10, 11, 14, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marshak et al (US 9,311,207 B1) hereinafter referred to as Marshak in view of Foley et al (US 10,235,104 B1) hereinafter referred to as Foley.

	Regarding claim 1, Marshak teaches A system for RAID storage of data, the system comprising:
 	a plurality of storage drives (Marshak Fig. 1 Storage array 12 depicts a plurality of data storage devices 16a-16n); and
a storage engine coupled to the plurality of storage drives (Marshak Fig. 1  data storage interfaces 23);
wherein the storage engine is configured to receive from a user a plurality of write requests to write data on one or more of the plurality of storage drives (Marshak Fig. 12 host I/O operation 504, which is repeated at the end of every flow chart, thus a plurality of requests; Col. 28 Lines 63-66, "At step 504, the HA may receive a host I/O operation directed to a target location expressed in terms of a LUN and LBA of the LUN"); and
wherein for each of one or more of the plurality of write requests, the storage engine is configured to:
 		determine a corresponding RAID encoding based, at least in part, on a user-defined service level specifying a required redundancy level indicating a number of drive failures that can be tolerated and/or specifying a required I/O data access speed indicating a number of drives to be used (Marshak Col. 10 Lines 2-3, "An embodiment may allow a user to define one or more such storage tiers"; Col. 11 Lines 56-61, "Some measure of workload may be used as a factor or criterion in combination with others described herein for determining what data portions are located on the physical storage devices of each of the different storage tiers"; Col. 9 Lines 44-52, "An embodiment in accordance with techniques herein may have one or more defined storage tiers. Each tier may generally include physical storage devices or drives having one or more attributes associated with a definition for that tier. For example, one embodiment may provide a tier definition based on a set of one or more attributes. The attributes may include any one or more of a storage type or storage technology, a type of data protection, device performance characteristic(s ), storage capacity, and the like"; Col. 9 Lines 57-60, "Data protection may specify a type or level of data storage protection such, for example, as a particular RAID level ( e.g., RAID1, RAID-5 3+1, RAIDS 7+1, and the like)"; When processing I/O requests, the system chooses a tier that matches the required performance and workload capabilities. Each Tier has a designated RAID level, with each RAID level having a known, predetermined drive failure tolerance and I/O access speed);
determine a number, M, of the plurality of storage drives required for the corresponding RAID encoding, wherein the number is less than a total number, N, of the plurality of storage drives (Marshak Col. 11 Lines 56-61, "Some measure of workload may be used as a factor or criterion in combination with others described herein for determining what data portions are located on the physical storage devices of each of the different storage tiers"; Col. 9 Lines 44-52, "An embodiment in accordance with techniques herein may have one or more defined storage tiers. Each tier may generally include physical storage devices or drives having one or more attributes associated with a definition for that tier. For example, one embodiment may provide a tier definition based on a set of one or more attributes. The attributes may include any one or more of a storage type or storage technology, a type of data protection, device performance characteristic(s ), storage capacity, and the like"; Col. 9 Lines 57-60, "Data protection may specify a type or level of data storage protection such, for example, as a particular RAID level ( e.g., RAID1, RAID-5 3+1, RAIDS 7+1, and the like)"; When processing I/O requests, the system chooses a tier that matches the );
determine expected performance for one or more of the plurality of storage drives (Marshak Col. 10 Lines 13-17, "Referring to FIG. 3, shown is an example 100 of components that may be used in an embodiment in connection with techniques herein. The example 100 includes performance data monitoring software 134 which gathers performance data about the data storage system");
select a set of storage drives including M of the plurality of storage drives based at least in part on the expected performance for the plurality of storage drives (Marshak Col. 11 Lines 56-61, "Some measure of workload may be used as a factor or criterion in combination with others described herein for determining what data portions are located on the physical storage devices of each of the different storage tiers"; Each tier is M number of the total array of N drives); and
write corresponding data to the selected set of M storage drives using the corresponding RAID encoding (Marshak Fig 12 505b; Col. 29 Lines 13-14, "processing proceeds to step 505b to process the received host I/O operation"), however Marshak does not explicitly teach by assessing a corresponding queue depth that comprises a sum of a weighted number of pending reads and a weighted number of pending writes for each storage drive, wherein the pending reads and the pending writes are weighted by a corresponding factor to account for different costs of reads and writes.

by assessing a corresponding queue depth that comprises a sum of a weighted number of pending reads and a weighted number of pending writes for each storage drive, wherein the pending reads and the pending writes are weighted by a corresponding factor to account for different costs of reads and writes (Foley Col. 7 Lines 11-15, "Specifically, the actual queue depth ( e.g., actual queue depth 130) of the RAID array (e.g., data array 112) may be indicative of the current number of IO requests pending before data array 112 (namely the quantity of IO requests that are currently waiting to be processed by data array 112)"; Col. 8 Lines 1-29, "Specifically, storage management process 10 may examine each IO request so that its impact on actual queue depth 130 may be determined. As discussed above, IO requests may be write requests (e.g., write request 116) or read requests ( e.g., read request 120). As is known in the art, read requests (e.g., read request 120) do not require a write to a parity drive (e.g., coded target 110), while write requests ( e.g., write request 116) do require a recalculation of parity and a write operation performed on the parity drive (e.g., coded target 110). When determining 210 an IO queue weight for the IO request, storage management process 10 may look at the size of the IO request. For example, a "small" read request (e.g., under 64 kilobytes of data) may access only one data drive and (being a read request) zero parity drives. Accordingly, such a "small" read request may have an IO queue weight of one IO request. "Larger" read requests may have larger IO queue weights. For example, a 128 kilobyte read request may have an IO queue weight of two IO requests; a 192 kilobyte read request may have an IO 20 queue weight of three IO requests; and a 256 kilobyte read request may have an IO queue weight of four IO requests. As discussed above, write requests (e.g., write request 116) require a recalculation of parity and a write operation to be performed on the parity drive (e.g., coded target 110). Accordingly, such a 64 kilobyte write request may have an IO queue weight of four IO requests (i.e., one pre-read of data, one pre-read of parity, one for the write to the data drive and one for the write to the parity drive). "Larger" write requests may have larger IO queue weights").
As Marshak and Foley are both in a similar field of endeavor of memory control, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the System of Marshak with the Weighted Queue of Foley. One of ordinary skill in the art would have been motivated to make this modification because Marshak teaches monitoring wait times of the queue, however, Marshak also acknowledges that the number of pending writes to a drive (Col. 19 Lines 50-61) is also impactful. Therefore, it would be obvious to a person having ordinary skill in the art before the effective filing date of the invention to incorporate a known technique, such as monitoring queue depth weighted by cost of the I/O as taught by Foley, to take that known variable into consideration when determining workload. As Marshak already monitors the total wait time in the queue (Col. 10 Lines 45-47) and the total I/O load of the system (Col. 11 Lines 4-5), Marshak already has the information available to determine queue depth (total number of I/O and which I/O are waiting in the queue) and type of I/O in order to give appropriate weight, a person having ordinary skill in the art before the effective filing date of the invention would therefore have a 

Independent claim 14 has substantially the same scope and limitations as claim 1 as it is the corresponding Method claim. Therefore, claims 14 is rejected under 35 U.S.C. 103 for at least the same reasons as above.

Regarding claim 2, the combination of Marshak and Foley teaches The system of claim 1, wherein the storage engine is configured to select the set of M storage drives by excluding one or more of the plurality of storage drives which have a lowest expected performance of the N storage drives and selecting the set of M storage drives from a remainder of the storage drives (Marshak Col. 11 Lines 56-61, "Some measure of workload may be used as a factor or criterion in combination with others described herein for determining what data portions are located on the physical storage devices of each of the different storage tiers"; The M drives selected to store the data out of the N drives of the array are selected based on the measure of the workload, which means choosing drives with the lowest workload, or in other words, not picking drives (excluding) with high workloads (low performance)).

Dependent claim 15 has substantially the same scope and limitations as claim 2 as it is the corresponding Method claim. Therefore, claims 15 is rejected under 35 U.S.C. 103 for at least the same reasons as above.
A system for RAID storage of data, the system comprising:
 	a plurality of storage drives (Marshak Fig. 1 Storage array 12 depicts a plurality of data storage devices 16a-16n); and
a storage engine coupled to the plurality of storage drives (Marshak Fig. 1  data storage interfaces 23);
wherein the storage engine is configured to receive from a user a plurality of write requests to write data on one or more of the plurality of storage drives (Marshak Fig. 12 host I/O operation 504, which is repeated at the end of every flow chart, thus a plurality of requests; Col. 28 Lines 63-66, "At step 504, the HA may receive a host I/O operation directed to a target location expressed in terms of a LUN and LBA of the LUN"); and
wherein for each of one or more of the plurality of write requests, the storage engine is configured to:
 		determine an expected performance for each of the plurality of storage drives (Marshak Col. 10 Lines 13-17, "Referring to FIG. 3, shown is an example 100 of components that may be used in an embodiment in connection with techniques herein. The example 100 includes performance data monitoring software 134 which gathers performance data about the data storage system");
determine a number, M, of the plurality of storage drives which have an acceptable level of expected performance, wherein M is less than a total number, N, of the storage drives (Marshak Col. 11 Lines 56-61, "Some measure of workload may be used as a factor or criterion in combination with others described herein for determining what data portions are located on the physical storage devices of each of the different storage tiers"; When processing I/O requests, the system chooses a tier that matches the required performance and workload capabilities. Each tier comprises an M number of drives that is less than N number of total drives in the system);
determine a corresponding RAID encoding, based at least in part on the number, M, of the plurality of storage drives and a user-defined service level specifying a required redundancy level indicating a number of drive failures that can be tolerated and/or specifying a required I/O data access speed indicating a number of drives to be used (Marshak Col. 10 Lines 2-3, "An embodiment may allow a user to define one or more such storage tiers"; Col. 11 Lines 56-61, "Some measure of workload may be used as a factor or criterion in combination with others described herein for determining what data portions are located on the physical storage devices of each of the different storage tiers"; Col. 9 Lines 44-52, "An embodiment in accordance with techniques herein may have one or more defined storage tiers. Each tier may generally include physical storage devices or drives having one or more attributes associated with a definition for that tier. For example, one embodiment may provide a tier definition based on a set of one or more attributes. The attributes may include any one or more of a storage type or storage technology, a type of data protection, device performance characteristic(s ), storage capacity, and the like"; Col. 9 Lines 57-60, "Data protection may specify a type or level of data storage protection such, for example, as a particular RAID level ( e.g., RAID1, RAID-5 3+1, RAIDS 7+1, and the like)"; When processing I/O requests, the system chooses a tier that matches the required performance and workload capabilities. Each Tier has a M number of disks in the tier and a specified RAID level. The RAID level for that tier is at least partially determined by the M number of drives available on that tier, otherwise that tier would not be functional);
select a set of storage drives including M of the plurality of storage drives having the acceptable level of expected performance based at least in part on the corresponding RAID encoding (Marshak Col. 11 Lines 56-61, "Some measure of workload may be used as a factor or criterion in combination with others described herein for determining what data portions are located on the physical storage devices of each of the different storage tiers"; a number of drives in the selected tier (set of storage drives including M) are chosen); and
write corresponding data to the one or more selected storage drives using the corresponding RAID encoding (Marshak Fig 12 505b; Col. 29 Lines 13-14, "processing proceeds to step 505b to process the received host I/O operation"), however Marshak does not explicitly teach by assessing a corresponding queue depth that comprises a sum of a weighted number of pending reads and a weighted number of pending writes for each storage drive, wherein the pending reads and the pending writes are weighted by a corresponding factor to account for different costs of reads and writes.

by assessing a corresponding queue depth that comprises a sum of a weighted number of pending reads and a weighted number of pending writes for each storage drive, wherein the pending reads and the pending writes are weighted by a corresponding factor to account for different costs of reads and writes (Foley Col. 7 Lines 11-15, "Specifically, the actual queue depth ( e.g., actual queue depth 130) of the RAID array (e.g., data array 112) may be indicative of the current number of IO requests pending before data array 112 (namely the quantity of IO requests that are currently waiting to be processed by data array 112)"; Col. 8 Lines 1-29, "Specifically, storage management process 10 may examine each IO request so that its impact on actual queue depth 130 may be determined. As discussed above, IO requests may be write requests (e.g., write request 116) or read requests ( e.g., read request 120). As is known in the art, read requests (e.g., read request 120) do not require a write to a parity drive (e.g., coded target 110), while write requests ( e.g., write request 116) do require a recalculation of parity and a write operation performed on the parity drive (e.g., coded target 110). When determining 210 an IO queue weight for the IO request, storage management process 10 may look at the size of the IO request. For example, a "small" read request (e.g., under 64 kilobytes of data) may access only one data drive and (being a read request) zero parity drives. Accordingly, such a "small" read request may have an IO queue weight of one IO request. "Larger" read requests may have larger IO queue weights. For example, a 128 kilobyte read request may have an IO queue weight of two IO requests; a 192 kilobyte read request may have an IO 20 queue weight of three IO requests; and a 256 kilobyte read request may have an IO queue weight of four IO requests. As discussed above, write requests (e.g., write request 116) require a recalculation of parity and a write operation to be performed on the parity drive (e.g., coded target 110). Accordingly, such a 64 kilobyte write request may have an IO queue weight of four IO requests (i.e., one pre-read of data, one pre-read of parity, one for the write to the data drive and one for the write to the parity drive). "Larger" write requests may have larger IO queue weights").
As Marshak and Foley are both in a similar field of endeavor of memory control, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the System of Marshak with the Weighted Queue of Foley. One of ordinary skill in the art would have been motivated to make this modification because Marshak teaches monitoring wait times of the queue, however, Marshak also acknowledges that the number of pending writes to a drive (Col. 19 Lines 50-61) is also impactful. Therefore, it would be obvious to a person having ordinary skill in the art before the effective filing date of the invention to incorporate a known technique, such as monitoring queue depth weighted by cost of the I/O as taught by Foley, to take that known variable into consideration when determining workload. As Marshak already monitors the total wait time in the queue (Col. 10 Lines 45-47) and the total I/O load of the system (Col. 11 Lines 4-5), Marshak already has the information available to determine queue depth (total number of I/O and which I/O are waiting in the queue) and type of I/O in order to give appropriate weight, a person having ordinary skill in the art before the effective filing date of the invention would therefore have a 

Regarding claim 11, the combination of Marshak and Foley teaches The system of claim 10, wherein the storage engine is further configured to determine the expected performance by selecting the set of M storage drives by excluding one or more of the plurality of storage drives which have a lowest expected performance of the N storage drives and selecting the set of M storage drives from a remainder of the storage drives (Marshak Col. 11 Lines 56-61, "Some measure of workload may be used as a factor or criterion in combination with others described herein for determining what data portions are located on the physical storage devices of each of the different storage tiers"; The M drives selected to store the data out of the N drives of the array are selected based on the measure of the workload, which means choosing drives with the lowest workload, or in other words, not picking drives (excluding) with high workloads (low performance)).

Claims 8, 9, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Marshak and Foley as applied to claims 1, 10, and 14 above, and further in view of Fan et al (US 10,452,680 B1) hereinafter referred to as Fan.

Regarding claim 8, the combination of Marshak and Foley teaches The system of claim 1, however the combination of Marshak and Foley teaches controlling metadata using tables, and thus does not explicitly teach wherein the storage engine is further configured to maintain a metadata tree, wherein for each write request, the metadata tree includes a corresponding entry key and an entry value, wherein the entry key comprises the user address and the entry value comprises the one or more corresponding physical addresses.
Fan teaches wherein the storage engine is configured to maintain a metadata tree (Fan Col. 2 Lines 59-64, "A data volume 112 can be stored on a server along with a type of persistent key-value store, such as metadata, a B-tree 108, or another log structured merge tree. A B-tree in general is a tree data structure that provides for sequential operations to be performed in logarithmic time"), wherein for each write request, the metadata tree includes a corresponding entry key and an entry value (Fan Col. 2 Line 64 - Col. 3 Line 1, "A B-tree is typically optimized for systems that manage large blocks of data. Internal nodes of a B-tree can have a variable number of child nodes within a pre-defined range, and the number of child nodes changes when data is inserted or removed from a node of the B-tree"), wherein the entry key comprises the user address and the entry value comprises the one or more corresponding physical addresses (Fan Col. 3. Lines 2-10, "Each internal node can contain a number of keys, which divide the sub-trees. A B-tree can maintain the keys in a sorted order, which enables sequential traversing of the tree structure. A B-tree used for data volumes in accordance with various embodiments can be at least somewhat different from a conventional B-tree, as a B-tree in this example can store key, value, data-reference triplets, and can map those triplets to a block device representation"; Col. 12 Line 65 - Col. 13 Line 6,"A note for a customer write operation can contain information such as the offset for the write, the length, the operation number, and the data itself. The volume can map this to a key, value, data-reference store using an appropriate schema. One such schema includes a volume key, which can be a prefix to distinguish customer data, customer offset, and operation number. The schema can also include a volume value, which can refer to the data length, and a volume data reference, which can be a pointer to the location of the data"; The volume key is the user address, and the entry in the schema contains a pointer to the location of the data (physical address)).
As the combination of Marshak and Foley and Fan are both in a similar field of endeavor of memory control, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the System of Marshak and Foley with the B-Tree of Fan. One of ordinary skill in the art would have been motivated to make this modification because Marshak teaches a series of tables, each of which needs to be traversed to find the portion of the metadata contained in that table and the pointer to the next table. In contrast, Fan teaches a B-Tree, in which the key is used to traverse the Tree to each node, removing the requirement of parsing a table as only the metadata pertinent to the specific key is stored in each node. This greatly improves the operating speed of the device by speeding up the access and updating of the metadata. This benefit is known in the art, as B-Trees are the preferred metadata handling technique used in block type RAID systems, as noted by Fan in Col. 2 Line 64 – Col. 3 Line 5. Therefore, as this is a known technique to use for the type of storage system used in Marshak, a person having ordinary skill in the art before the effective filing date of the 

Regarding claim 9, the combination of Marshak, Foley, and Fan teaches The system of claim 8, wherein for each write request, the entry key further comprises a data length, and the entry value further comprises the RAID encoding (Fan Col. 12 Line 65 - Col. 13 Line 6,"A note for a customer write operation can contain information such as the offset for the write, the length, the operation number, and the data itself. The volume can map this to a key, value, data-reference store using an appropriate schema. One such schema includes a volume key, which can be a prefix to distinguish customer data, customer offset, and operation number. The schema can also include a volume value, which can refer to the data length, and a volume data reference, which can be a pointer to the location of the data"; The schema includes the length of the data and the volume reference. As each volume is part of a tier, and each tier of Marshak has a predefined RAID encoding, in combination the RAID encoding is indirectly shown by the volume id).

Regarding claim 13, the combination of Marshak and Foley teaches The system of claim 10, however the combination of Marshak and Foley teaches controlling metadata using tables, and thus does not explicitly teach wherein the storage engine is further configured to maintain a metadata tree, wherein for each write request, the metadata tree includes a corresponding entry key and an entry value, wherein the entry key comprises the user address and the entry value comprises the one or more corresponding physical addresses.
Fan teaches wherein the storage engine is configured to maintain a metadata tree (Fan Col. 2 Lines 59-64, "A data volume 112 can be stored on a server along with a type of persistent key-value store, such as metadata, a B-tree 108, or another log structured merge tree. A B-tree in general is a tree data structure that provides for sequential operations to be performed in logarithmic time"), wherein for each write request, the metadata tree includes a corresponding entry key and an entry value (Fan Col. 2 Line 64 - Col. 3 Line 1, "A B-tree is typically optimized for systems that manage large blocks of data. Internal nodes of a B-tree can have a variable number of child nodes within a pre-defined range, and the number of child nodes changes when data is inserted or removed from a node of the B-tree"), wherein the entry key comprises the user address and the entry value comprises the one or more corresponding physical addresses (Fan Col. 3. Lines 2-10, "Each internal node can contain a number of keys, which divide the sub-trees. A B-tree can maintain the keys in a sorted order, which enables sequential traversing of the tree structure. A B-tree used for data volumes in accordance with various embodiments can be at least somewhat different from a conventional B-tree, as a B-tree in this example can store key, value, data-reference triplets, and can map those triplets to a block device representation"; Col. 12 Line 65 - Col. 13 Line 6,"A note for a customer write operation can contain information such as the offset for the write, the length, the operation number, and the data itself. The volume can map this to a key, value, data-reference store using an appropriate schema. One such schema includes a volume key, which can be a prefix to distinguish customer data, customer offset, and operation number. The schema can also include a volume value, which can refer to the data length, and a volume data reference, which can be a pointer to the location of the data"; The volume key is the user address, and the entry in the schema contains a pointer to the location of the data (physical address)).
As the combination of Marshak and Foley and Fan are both in a similar field of endeavor of memory control, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the System of Marshak and Foley with the B-Tree of Fan. One of ordinary skill in the art would have been motivated to make this modification because Marshak teaches a series of tables, each of which needs to be traversed to find the portion of the metadata contained in that table and the pointer to the next table. In contrast, Fan teaches a B-Tree, in which the key is used to traverse the Tree to each node, removing the requirement of parsing a table as only the metadata pertinent to the specific key is stored in each node. This greatly improves the operating speed of the device by speeding up the access and updating of the metadata. This benefit is known in the art, as B-Trees are the preferred metadata handling technique used in block type RAID systems, as noted by Fan in Col. 2 Line 64 – Col. 3 Line 5. Therefore, as this is a known technique to use for the type of storage system used in Marshak, a person having ordinary skill in the art before the effective filing date of the invention would therefore have a reasonable chance of success in making this modification.

Regarding claim 20, the combination of Marshak and Foley teaches The system of claim 1, however the combination of Marshak and Foley teaches controlling metadata using tables, and thus does not explicitly teach wherein the storage engine is further configured to maintain a metadata tree, wherein for each write request, the metadata tree includes a corresponding entry key and an entry value, wherein the entry key comprises the user address and the entry value comprises the one or more corresponding physical addresses.
Fan teaches wherein the storage engine is configured to maintain a metadata tree (Fan Col. 2 Lines 59-64, "A data volume 112 can be stored on a server along with a type of persistent key-value store, such as metadata, a B-tree 108, or another log structured merge tree. A B-tree in general is a tree data structure that provides for sequential operations to be performed in logarithmic time"), wherein for each write request, the metadata tree includes a corresponding entry key and an entry value (Fan Col. 2 Line 64 - Col. 3 Line 1, "A B-tree is typically optimized for systems that manage large blocks of data. Internal nodes of a B-tree can have a variable number of child nodes within a pre-defined range, and the number of child nodes changes when data is inserted or removed from a node of the B-tree"), wherein the entry key comprises the user address and the entry value comprises the one or more corresponding physical addresses (Fan Col. 3. Lines 2-10, "Each internal node can contain a number of keys, which divide the sub-trees. A B-tree can maintain the keys in a sorted order, which enables sequential traversing of the tree structure. A B-tree used for data volumes in accordance with various embodiments can be at least somewhat different from a conventional B-tree, as a B-tree in this example can store key, value, data-reference triplets, and can map those triplets to a block device representation"; Col. 12 Line 65 - Col. 13 Line 6,"A note for a customer write operation can contain information such as the offset for the write, the length, the operation number, and the data itself. The volume can map this to a key, value, data-reference store using an appropriate schema. One such schema includes a volume key, which can be a prefix to distinguish customer data, customer offset, and operation number. The schema can also include a volume value, which can refer to the data length, and a volume data reference, which can be a pointer to the location of the data"; The volume key is the user address, and the entry in the schema contains a pointer to the location of the data (physical address)).
As the combination of Marshak and Foley and Fan are both in a similar field of endeavor of memory control, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the System of Marshak and Foley with the B-Tree of Fan. One of ordinary skill in the art would have been motivated to make this modification because Marshak teaches a series of tables, each of which needs to be traversed to find the portion of the metadata contained in that table and the pointer to the next table. In contrast, Fan teaches a B-Tree, in which the key is used to traverse the Tree to each node, removing the requirement of parsing a table as only the metadata pertinent to the specific key is stored in each node. This greatly improves the operating speed of the device by speeding up the access and updating of the 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN B FULFORD whose telephone number is (571)272-7229. The examiner can normally be reached M-Th 9am-3pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/D.B.F./Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132